United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1730
                                   ___________

Richard E. Walden,                      *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Eaton Corporation,                      *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: March 3, 2006
                                Filed: March 8, 2006
                                 ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

      Richard E. Walden appeals the district court’s1 adverse grant of summary
judgment in his Employment Retirement Income Security Act (ERISA) lawsuit
against his former employer, the Eaton Corporation (Eaton), brought after his long-
term disability (LTD) benefits were discontinued. We conclude that the district court
properly applied an abuse-of-discretion standard of review, and that the grant of
summary judgment was proper. See Torres v. UNUM Life Ins. Co. of Am., 405 F.3d
670, 677 (8th Cir. 2005) (reviewing de novo adverse grant of summary judgment and

      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
district court’s determination of appropriate standard of review in ERISA case
involving denial of benefits).

        Under an abuse-of-discretion standard, we must affirm if a reasonable person
could have reached a similar decision, given the evidence before him. See Wise v.
Kind & Knox Gelatin, Inc., 429 F.3d 1188, 1190 (8th Cir. 2005) (reasonable decision
is one based on substantial evidence). We conclude that Eaton justifiably relied on
Walden’s tax records and a denial letter from the Social Security Administration
(SSA) as proof of Walden’s work activities, as these documents reflected Walden’s
own reports of material participation in the management of an automobile dealership
and thus his ability to perform work for compensation.2 Cf. Riedl v. Gen. Am. Life
Ins. Co., 248 F.3d 753, 759 n.4 (8th Cir. 2001) (SSA’s determination is not binding
but it is admissible evidence to support ERISA claim for LTD). Thus, the decision
to discontinue the LTD benefits was supported by substantial evidence. See Wise,
429 F.3d at 1190 (it is not necessary to show that reasonable person would have
reached decision, only that he could have; courts should hesitate to interfere with
ERISA plan administration). We also find no abuse of discretion in the district court’s
denial of Walden’s discovery requests. See Sallis v. Univ. of Minn., 408 F.3d 470,
477 (8th Cir. 2005) (review of district court’s discovery rulings is narrow and
deferential).

      Accordingly, we affirm.
                     ______________________________




      2
       Under the plan provision at issue, an employee is entitled to continued LTD
benefits if he is “totally and continuously unable to engage in any occupation or to
perform any work for compensation or profit for which” he is, or might become,
“reasonably well fitted by reason of education, training, or experience.”

                                         -2-